Title: To Alexander Hamilton from Benjamin Lincoln, 1 December 1789
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, December 1, 1789. “I have been honoured with the receipt of your favor of the 20th Ulto.… The plan which you have adopted of receiving the bills of the Bank aforesaid, is, in my opinion judicious & important as it relates to all the ports saving those in the county of Lincoln as it will accomodate the people, and have a tendency to leave the circulating cash so dispursed as best to secure the approbation of the merchant & promote the common good. The reasons to be assigned why the system should not embrace the whole State are that attempts have been made to counterfit our bank bills by some of the people of Novia Scotia or New Brunswick, on which the said county borders and though badly done yet they gained some ⟨success⟩ evin in this town. The people in that county are little acquainted with the bank bills therefore they might with more ease be imposed upon besides no real good will arise from receiving them in those out posts as they do not circulate much if any in that quarter. I have thought it necessary to give you these hints, early, that the measure if wrong may be soon corrected.…”
